DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 16 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshikawa (JP 2005280487 A).
Regarding claim 16, Yoshikawa discloses an information transmission device (e.g. Fig. 1: 19, 20) applied to an open moving machine (e.g. Fig. 2) driven by a driver who is exposed to an outside of the moving machine, the information transmission device comprising: 
a vibrator configured to vibrate a component of the moving machine, the driver in a driving posture being in contact with the component (e.g. Figs. 1-2: 19, 20 & [0030]); and 
a controller (e.g. Fig. 1: 12) communicably connected to an information providing device (e.g. [0001]: navigation device) and configured to control the vibrator and a voice output device configured to output voice to the driver, the information providing device being configured to provide utterance information to the driver as information to be transmitted to the driver, 
wherein the controller makes the vibrator operate in a state where preparation for utterance from the voice output device to the driver has been completed (e.g. [0042]: since voice output and vibration are outputted together, the preparation for the voice output is completed when the vibrator operates).
Regarding claim 18, Yoshikawa discloses the controller makes the vibrator operate when making the voice output device output the utterance information to the driver by the voice (e.g. [0042]: voice output and vibration instruction are outputted as left/right direction instruction).
Allowable Subject Matter
Claims 1, 4-15 and 17 are allowed.
Response to Arguments
Applicant's arguments filed 08/29/2022 regarding claims 16 and 18 have been fully considered but they are not persuasive.
Scope of claims 16 and 18 are similar to features of originally filed claims 1 and 11.  And, both of claims 1 and 11 were rejected in view of Yoshikawa.  Since applicant does not provide specific argument to traverse rejections of claims 1 and 11, similar rejections have been made to claims 16 and 18.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAM WAN MA whose telephone number is (571)270-3693. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KAM WAN MA/Examiner, Art Unit 2688